—Determination of respondent dated March 20, 1995, which found petitioner guilty of sexual harassment and dismissed petitioner from his position as Bridge and Tunnel officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Walter Schackman, J.], entered July 10, 1995) dismissed, without costs.
The record reveals that the administrative determination was based upon substantial evidence (see, Matter of Silberfarb v Board of Coop. Educ. Servs., 60 NY2d 979). The Administrative Law Judge’s crediting of the testimony of complainant and her witnesses and discrediting of the petitioner and his witnesses, will not be disturbed by this Court (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444; Matter of Crookston v Brown, 140 AD2d 868). The penalty of dismissal was not so disproportionate to the offense as to shock one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233), since petitioner’s actions, designed to upset and humiliate the complainant, created a hostile work environment (see, Harris v Forklift Sys., 510 US 17). Concur—Milonas, J. P., Rosenberger, Wallach, Kupferman and Tom, JJ.